NUMBER 13-21-00013-CV

              COURT OF APPEALS

       THIRTEENTH DISTRICT OF TEXAS

        CORPUS CHRISTI – EDINBURG


IN THE INTEREST OF M.P., M.P., D.P., AND M.P., CHILDREN.


       On appeal from the 274th District Court
             of Comal County, Texas.


            MEMORANDUM OPINION

    Before Justices Longoria, Hinojosa, and Silva
     Memorandum Opinion by Justice Longoria
         Appellant D.P. (Destinee) an adult sister of M.P.1, 1 M.P.2, D.P., and M.P.3,

(children), 2 appeals the trial court’s order dismissing her suit affecting the parent-child

relationship (SAPCR) for lack of standing in favor of the children’s father, M.P. (Father).

By two issues, Destinee argues: (1) she was entitled to an evidentiary hearing in response

to Father’s plea to the jurisdiction 3 to determine whether she had standing to bring a

SAPCR under Texas Family Code § 102.003 or § 102.004; and (2) on remand this Court

should hold that Destinee’s burden of proof to establish standing is by a preponderance

of the evidence. 4 We dismiss in part and reverse and remand in part.

                                             I.       BACKGROUND

         In addition to Destinee and the children who are the subject of Destinee’s SAPCR,

Father has other adult children. Two of the children that are the subject of this suit are his

biological children, and two are his adopted children.


         1In Destinee’s SAPCR, she lists the children’s birth dates in month and year format. M.P.1 is listed
as being born in July 2003, making M.P.1 over the age of eighteen at the time of this appeal. Since M.P.1
is now an adult, we conclude that this appeal is moot as to M.P.1. See In re Marriage of Comstock, 639
S.W.3d 118, 127–28 (Tex. App.—Houston [1st Dist.] 2021, no pet.); see also Medrano v. Zapata, No. 03-
12-00131-CV, 2013 WL 6921500, at *4 (Tex. App.—Austin Dec. 31, 2013, no pet.) (mem. op.) (“[Mother]
acknowledges that J.M. is now emancipated and that this development rendered moot any dispute
regarding custody, possession, or access.”); D.C. v. Tex. Dep’t of Fam. & Protective Servs., No. 03-11-
00453-CV, 2012 WL 1403333, at *1–2 (Tex. App.—Austin Apr. 19, 2012, no pet.) (mem. op.) (“Because
K.C. is no longer a child, we dismiss this appeal as moot.”).

         2 In the parties’ briefing, they refer to the children as “children,” “siblings,” or “minor children.”

Following the parties’ lead, we refer to them individually by their initials or collectively as “children” to protect
their identities. See TEX. R. APP. P. 9.8 cmt (“To protect the privacy of minors in [SAPCRs] . . . ,
[§] 109.002(d) of the [Texas] Family Code authorizes appellate courts, in their opinions, to identify parties
only by fictitious names or by initials.”); see also In re Clay, No. 02-18-00404-CV, 2019 WL 545722, at *9
n.1 (Tex. App.—Fort Worth Feb. 12, 2019, no pet.) (mem. op.) (“In their mandamus pleadings, Clay and
the real parties in interest redacted Clay’s daughter’s name but used their full names. We follow their lead
and identify Clay’s daughter by a fictitious name.”).

        3 We note that Destinee refers to Father’s “Motion to Deny Relief Requested and Motion to Dismiss

for Lack of Jurisdiction” as a plea to the jurisdiction.

         This appeal was transferred to this Court from the Third Court of Appeals in Austin pursuant to a
         4

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.

                                                         2
       On July 1, 2020, shortly after the passing of the children’s mother in May 2020,

Destinee filed a SAPCR seeking to be appointed sole managing conservator of the

children. In her original pleading, she alleged she had “standing to bring this suit in that

she is the sister of the children subject of this suit and has a close and substantial

relationship with the children.” She did not specifically identify a statutory basis for

standing. The case was set for temporary orders on July 24, 2020.

       On July 21, 2020, Father filed a “Motion to Deny Relief Requested and Motion to

Dismiss for Lack of Jurisdiction,” arguing among other things, that Destinee failed to

assert a basis in which she had standing to bring the suit and requesting the trial court to

dismiss her suit for lack of standing. The next day, Destinee amended her SAPCR by

adding a standing contention under § 102.004(a)(1) of the Texas Family Code, supported

by her own affidavit.

       Two days later, Father filed a motion to strike in which he objected to Destinee’s

amendment regarding standing and requested that Destinee’s amended SAPCR be

struck. The trial court reset the temporary orders hearing on July 24, 2020, to allow the

parties to brief jurisdictional issues.

       On August 3, 2020, Destinee filed a brief in support of standing in which she argued

she had standing under § 102.004(a)(1), and attached as exhibits her original SAPCR,

Father’s dismissal motion, her amended SAPCR, and her deceased mother’s Last Will

and Testament dated May 14, 2020, wherein Destinee and her husband were named

guardians of the person of the children. The same day, Father filed a brief in support of

his motion to dismiss for lack of jurisdiction in which he argued that Destinee lacked

standing under § 102.004(a)(1). Additionally, on August 11, 2020, Father filed a brief in

                                             3
response to Destinee’s brief in which he attached a letter from the Texas Department of

Family and Protective Services (the Department) dated August 5, 2020, which ruled out

allegations of abuse against him. The letter from the Department showed that the

allegations were reported on June 5, 2020.

      On October 13, 2020, Father filed a notice of business records affidavit from the

Department which contained documents pertaining to the adoption of M.P.2 and M.P.3,

including an initial home study from October 15, 2018, and an adoption home study

update from April 22, 2019. In the 2018 initial home study, Destinee indicated she

believed her mother and Father would “make excellent foster parents.” She also indicated

she had been “raised in a very loving and supportive Christian home” with “role model”

parents, and she had “never been abused by her parents[.]”

      A hearing on Father’s motion to dismiss challenging Destinee’s standing was held

on November 5, 2020. At the hearing, the parties argued their respective positions

through their counsel. Toward the conclusion of the hearing, the trial court stated that it

did not believe Destinee had standing to bring her suit. On November 13, 2020, the trial

court signed an order dismissing the suit finding that she did not have standing under

either § 102.003 or § 102.004(a)(1) of the Texas Family Code. See TEX. FAM. CODE ANN.

§§ 102.003, 102.004(a)(1). Destinee now appeals.

                                    II.    DISCUSSION

      In her first issue, Destinee contends the trial court erred in “refus[ing]” to conduct

an evidentiary hearing on Father’s dismissal motion which challenged the existence of

jurisdictional facts and argued she was required to present sufficient evidence on the

merits of her suit to create a genuine issue of material fact. She argues a hearing was

                                             4
necessary because (1) “satisfactory proof” under § 102.004(a)(1) of the Texas Family

Code is intertwined with § 153.131(a) of the Texas Family Code; and (2) she had to rebut

the fit-parent presumption, which also applies to the merits of her case under § 153.131

of the Texas Family Code.

      While Destinee does not expressly challenge the trial court’s determination that

she lacked standing under § 102.004(a)(1) of the Texas Family Code by her first issue,

we construe her first issue to do so implicitly. See Tex. Ass’n of Bus. v. Tex. Air Control

Bd., 852 S.W.2d 440, 446 (Tex. 1993); see also Medrano v. Zapata, No. 03-12-00131-

CV, 2013 WL 6921500, at *5 (Tex. App.—Austin Dec. 31, 2013, no pet.) (mem. op.)

(stating standing cannot be waived and may be raised by a party or a court at anytime).

A.    Standing Under § 102.004(a)(1)

      1.     Standard of Review

      Standing is a threshold requirement for subject matter jurisdiction, Tex. Ass’n of

Bus., 852 S.W.2d at 443, and is a threshold issue in a custody proceeding. In re K.D.H.,

426 S.W.3d 879, 882 (Tex. App.—Houston [14th Dist.] 2014, no pet.). A party seeking

conservatorship of a child must have standing to pursue such relief. In re H.S., 550

S.W.3d 151, 155 (Tex. 2018). When standing is conferred by statute, the statute itself

serves as the correct framework for a standing analysis. See In re Smith, 260 S.W.3d

568, 572 (Tex. App.—Houston [14th Dist.] 2008, no pet.); see also In re B.U.H., No. 13-

18-00622-CV, 2020 WL 7074358, at *2 (Tex. App.—Corpus Christi–Edinburg Dec. 3,

2020, no pet.) (mem. op.) (“In the context of a SAPCR, standing is governed by the Texas

Family Code, and ‘[t]he party seeking relief must allege and establish standing within the

parameters of the language used in the statute.’” (quoting In re H.G., 267 S.W.3d 120,

                                            5
124 (Tex. App.—San Antonio 2008, pet. denied) (op. on reh’g))).

       A motion to dismiss, as filed in this case, can challenge a party’s standing. See

Verno Constr., Inc. v. Nelson, 460 S.W.3d 145, 149 (Tex. 2015) (per curiam); see also

Reyes v. Lott, No. 14-20-00105-CV, 2022 WL 248122, at *2 (Tex. App.—Houston [14th

Dist.] Jan. 27, 2022) (mem. op.) (“[Mother] challenged [former live-in-boyfriend’s] standing

in a motion to dismiss, which was effectively the same as a plea to the jurisdiction.”). A

plea can challenge either the pleadings or the existence of jurisdictional facts. Tex. Dep’t

of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226–27 (Tex. 2004). “The trial court can

rule on a jurisdictional plea by submission or after an evidentiary hearing: ‘[A] court

deciding a plea to the jurisdiction is not required to look solely to the pleadings but may

consider evidence and must do so when necessary to resolve the jurisdictional issues.’”

Vernco Constr., Inc., 460 S.W.3d at 149 (quoting Bland Indep. Sch. Dist. v. Blue, 34

S.W.3d 547, 555 (Tex. 2000)).

       When, as here, the existence of jurisdictional facts is challenged, the court must

consider evidence submitted by the parties when necessary to resolve the jurisdictional

issue. See Bland Indep. Sch. Dist., 34 S.W.3d at 554. When jurisdictional facts implicate

or overlap with the merits in a suit, the standing analysis mirrors that of a traditional

summary judgment, and if the evidence creates a fact question regarding the jurisdictional

issue, the trial court cannot grant a plea to the jurisdiction but must await resolution of the

fact issue by the finder of fact. See GTECH Corp. v. Steele, 549 S.W.3d 768, 773–74 &

n.10 (Tex. App.—Austin 2018), aff’d sub nom. Nettles v. GTECH Corp., 606 S.W.3d 726

(Tex. 2020); In re K.D.H., 426 S.W.3d at 887 (“[F]or the [nonparent] to have standing, the

record must contain satisfactory proof as to part of what the [nonparent] has to establish

                                              6
to prevail on the merits of her suit. This is a case in which the jurisdictional standing

challenge implicates the merits of the petitioner’s case and the plea to the jurisdiction

involves evidence.”) (internal citations omitted); see also Reyes, 2022 WL 248122, at *2.5

        As with a summary judgment, the trial court’s determination is purely a legal one

and is, on appeal, reviewed de novo, with the appellate court indulging every reasonable

inference and resolving any doubts in the nonmovant’s favor. Univ. of Tex. v. Poindexter,

306 S.W.3d 798, 807 (Tex. App.—Austin 2009, no pet.).

        2.      Applicable Law

        Destinee asserted standing under § 102.004(a)(1) in her amended SAPCR. See

TEX. FAM. CODE ANN. § 102.004(a)(1); see also Medrano, 2013 WL 6921500, at *5 (“As

with other issues implicating a trial court’s subject-matter jurisdiction, analysis of whether

[Mother] has standing begins with her live pleadings.”). Section 102.004(a)(1) provides:

        (a)     [A] grandparent, or another relative of the child related within the third
                degree by consanguinity, may file an original suit requesting
                managing conservatorship if there is satisfactory proof to the court
                that:

                (1)      the order requested is necessary because the child’s present
                         circumstances would significantly impair the child’s physical
                         health or emotional development.
TEX. FAM. CODE ANN. § 102.004(a)(1).



        5 We note that the standard of review we use in this memorandum opinion is different from those
used in Medrano and In re Caudillo (both cases from the Third Court of Appeals analyzing standing under
§ 102.004(a)(1)) because Destinee’s implicit standing challenge is prior to a trial on the merits and comes
from an immediately appealable order. Compare Medrano, 2013 WL 6921500, at *3, *5, *7 (conducting a
de novo review of mother’s challenge to the legal and factual sufficiency of the evidence supporting the trial
court’s implicit finding that the grandmother had standing under § 102.004(a)(1) after a jury trial on the
merits), with In re Caudillo, No. 03-19-00208-CV, 2020 WL 6478417, at *1, *3–4 (Tex. App.—Austin Oct.
28, 2020, orig. proceeding) (mem. op.) (conducting an abuse of discretion review of whether trial court erred
in denying mother’s dismissal motion asserting paternal grandfather and uncle lacked standing under
§ 102.004(a)(1) by a petition for writ of mandamus).
                                                      7
      “Satisfactory proof to the court” means proof by a preponderance of the evidence.

See In re A.M.S., 277 S.W.3d 92, 96 n.4 (Tex. App.—Texarkana 2009, no pet.); see also

In re Caudillo, No. 03-19-00208-CV, 2020 WL 6478417, at *4 (Tex. App.—Austin Oct. 28,

2020, orig. proceeding) (mem. op.). “Present circumstances” refers to the circumstances

in existence as of the date the action requesting managing conservatorship is filed. See

In re S.M.D., 329 S.W.3d 8, 14 n.3 (Tex. App.—San Antonio 2010, pet. denied); see also

In re Caudillo, 2020 WL 6478417, at *4.

      The evidence must do more than merely raise a suspicion or foster speculation of

possible harm. See In re B.B.M., 291 S.W.3d 463, 467 (Tex. App.—Dallas 2009, pet.

denied); see also In re Caudillo, 2020 WL 6478417, at *5; In re T.H., No. 02-21-00263-

CV, 2021 WL 4898776, at *9 (Tex. App.—Fort Worth Oct. 21, 2021, no pet.) (mem. op.).

Instead, the nonparent must “offer evidence of specific actions or omissions of the parent

that demonstrate an award of custody to the parent would result in physical or emotional

harm to the child.” See Lewelling v. Lewelling, 796 S.W.2d 164, 167 (Tex. 1990); see also

R.H. v. D.A., No. 03-16-00442-CV, 2017 WL 875317, at *5 (Tex. App.—Austin Mar. 2,

2017, pet. dism’d) (mem. op.); In re T.H., 2021 WL 4898776, at *9.

      This is a heavy burden which is not satisfied by merely showing the nonparent

would be a better choice as the child’s custodian. See Lewelling, 796 S.W.2d at 167; see

also R.H., 2017 WL 875317, at *5. Acts or omissions that constitute significant impairment

include, but are not limited to, physical abuse, severe neglect, abandonment, drug or

alcohol abuse, or immoral behavior by a parent. See In re B.B.M., 291 S.W.3d at 469;

see also In re Caudillo, 2020 WL 6478417, at *5. A finder of fact may infer the present

fitness of a parent to be managing conservator from the parent’s recent, deliberate past

                                            8
misconduct. See In re M.W., 959 S.W.2d 661, 666 (Tex. App.—Tyler 1997, writ denied);

see also R. H., 2017 WL 875317, at *5. Section 102.004(a)(1) “is intended to restrict

grandparent . . . standing to bring a SAPCR solely to ‘certain extreme circumstances.’” In

re Caudillo, 2020 WL 6478417, at *4 (quoting Medrano, 2013 WL 6921500, at *6); see

TEX. FAM. CODE ANN. § 102.004(a)(1).

       3.     Analysis

       We review the following evidence which was before the trial court when it

dismissed Destinee’s SAPCR: (1) her affidavit; (2) her deceased mother’s Last Will and

Testament dated May 14, 2020; (3) a letter from the Department dated August 5, 2020;

(4) an initial home study completed on October 15, 2018, for Father and deceased

mother; and (5) an adoption home study update completed on April 22, 2019. See Vernco

Constr., Inc., 460 S.W.3d at 150 (“If all the evidence is filed with the clerk and only

arguments by counsel are presented in open court, the appeal should be decided on the

clerk’s record alone.”).

       Here, Destinee testified in her affidavit in pertinent part as follows:

       [I] have witnessed domestic violence and abuse to my siblings from [Father]
       by him: Provoking and then escalating conflict situations and not letting
       them walk away from situation until they say or do something he was able
       to physically punish them for; Spanking them to the point of terror with
       wooden spoons so hard that the spoons break, then when other siblings try
       to stop the beating[,] they get punished as well; Whipping my sibling with a
       dog leash; Exposing all of us in some way to pornography as minors and
       having a self-admitted addiction to it; Exposing his children to domestic
       violence of my mother; and Prioritizing his own self-interest over the kids
       best interest[.]

       This testimony speaks to “significant impairment” because it describes, with some

detail, physical abuse by Father against one or more of the children. See TEX. FAM. CODE


                                              9
ANN. § 102.004(a)(1) (“[T]he order requested is necessary because the child’s present

circumstances would significantly impair the child’s physical health or emotional

development.”); see also In re Caudillo, 2020 WL 6478417, at *5 (stating that

“[a]cts . . . that constitute significant impairment include . . . physical abuse”). Father did

not present any evidence that negates Destinee’s allegations or show that they relate to

past misconduct. See TEX. FAM. CODE ANN. § 102.004(a)(1); see also In re Caudillo, 2020

WL 6478417, at *5 (analyzing grandfather and uncle’s standing under § 102.004(a)(1)

and explaining that “[e]vidence of past misconduct, standing alone, may not be sufficient

to show present unfitness of a parent”).

       Additionally, the August 5, 2020 letter from the Department shows that allegations

of abuse by Father against the children were reported less than one month before

Destinee filed her SAPCR, which is at least some evidence of the “present circumstances”

of the children. See TEX. FAM. CODE ANN. § 102.004(a)(1). While we recognize that the

Department “ruled out” the reported allegations against Father, the Department’s decision

to do so does not preclude the trial court from considering the allegations. See id.; see

also Medrano, 2013 WL 6921500, at *8 (explaining that mother could not assert CPS’s

inaction could have preclusive effect, but her arguments could attack the trial court’s

assessments of her son’s credibility and weight to be given his testimony).

       Therefore, viewing the evidence in the light most favorable to Destinee, we

conclude that the evidence presented raised a jurisdictional fact question as to whether

the order requested by Destinee is necessary because the children’s present

circumstances in Father’s custody would significantly impair their physical health or



                                              10
emotional development. See TEX. FAM. CODE ANN. § 102.004(a)(1). Thus, the trial court

erred in dismissing Destinee’s suit for lack of standing, and we sustain her first issue. 6

                                         III.     CONCLUSION

        We dismiss the appeal as to M.P.1 because M.P.1 is now over the age of eighteen.

We reverse and remand the remainder of the trial court’s judgment as it relates to M.P.2,

D.P., and M.P.3.

                                                                          NORA L. LONGORIA
                                                                          Justice


Delivered and filed on the
19th day of May, 2022.




         6 We do not reach Destinee’s second issue since it contemplates a hypothetical future hearing,

and thus, is not yet ripe for review. See Waco Indep. Sch. Dist. v. Gibson, 22 S.W.3d 849, 853 (Tex. 2000)
(“The ripeness doctrine prevents premature adjudication of hypothetical or contingent situations.”); Rea v.
State, 297 S.W.3d 379, 383 (Tex. App.—Austin 2009, no pet.) (“To establish that a claim is ripe based on
an injury that is likely to occur, the plaintiff must demonstrate that the injury is imminent, direct, and
immediate, and not merely remote, conjectural, or hypothetical. By focusing on the concreteness of injury,
the ripeness doctrine allows a court to avoid premature adjudication as well as issuance of advisory
opinions.”) (internal citation omitted).
                                                   11